DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al (10, 120,278).
Fukushima et al disclose a carboxylic acid onium salt and resist composition comprising it. The compound is an acid diffusion inhibitor and may have the following structure falling within the scope of the instant claims 1-5:


    PNG
    media_image1.png
    81
    188
    media_image1.png
    Greyscale

The composition further comprises (instant claim 8,9):

    PNG
    media_image2.png
    53
    301
    media_image2.png
    Greyscale

The resin comprises units falling within the scope of the instant claims 6, 7, and 19:

    PNG
    media_image3.png
    277
    253
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    120
    315
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    383
    307
    media_image5.png
    Greyscale

The photoacid generator has a suggested structure falling within the scope of the instant claim 10:

    PNG
    media_image6.png
    531
    306
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    270
    287
    media_image7.png
    Greyscale

The composition may further comprise an amine (nitrogen-containing) compound (column 1116, line 64 to column 117, line 22, claims 11; instant claim 11), and a surfactant (column 117, examples, claim 12; instant clam 12). 
The method of the reference comprises steps as instantly claimed (instant claims 12, 17, and 18) wherein:

    PNG
    media_image8.png
    166
    279
    media_image8.png
    Greyscale

The method further comprises development steps for the resist to form a positive (TMAH) or negative (solvent developer) pattern, wherein the solvents are those as disclosed by the instant claim 16 (column 121, line 45 to column 122, line 51; instant claims 14-16).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention o prepare the material and perform the method of Fukushima et al, choosing as the acid diffusion control compound (quencher), that as taught by the reference and described above, wherein the resultant material and method would also meet the limitations of the instant claims.

Claims 1-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (2013/0101936).
Taniguchi et al disclose a resist composition and patterning method comprising:

A resin, a photoacid generator, a solvent, a carboxylic acid onion salt, and a basic compound (examples, claims 1-13; instant claims 8, 9, and 11). 
The carboxylic acid onium salt has a structure falling within the scope of the instant claims (two of the exemplified compound employ the anion below), and may be employed in combination with an iodonium cation falling within the scope of the instant claims (instant claims 1-5):


    PNG
    media_image9.png
    145
    305
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    53
    81
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    83
    172
    media_image11.png
    Greyscale


The resin comprises units as set forth by the instant claim 6, and (c2) of the instant claim 7, and claim 19:

    PNG
    media_image12.png
    401
    305
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    237
    284
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    125
    191
    media_image14.png
    Greyscale

The acid generator has a structure falling within the scope of the instant formula (2) and (2A) of the instant claim 10:

    PNG
    media_image15.png
    352
    296
    media_image15.png
    Greyscale

The composition of the reference may further comprise a surfactant ([0114]; instant claim 12). 
The method of the reference includes the steps as instantly claimed by the instant claim 13:

    PNG
    media_image16.png
    114
    304
    media_image16.png
    Greyscale

The reference further teaches immersion lithography with water as the liquid between a protective film and the lens may be employed as the exposure ([00117]-[0119]; instant claims 17 and 18), and employs an alkaline developer (instant claim 14). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Taniguchi et al, choosing as the carboxylic acid onium salt, that as taught by the reference and described above, wherein the resultant material and method would also meet the limitations of the instant claims.


Claims 1-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (2013/0101936).
Taniguchi et al disclose a resist composition and patterning method comprising:
A resin, a photoacid generator, a solvent, a carboxylic acid onion salt, and a basic compound (examples, claims 1-13; instant claims 8, 9, and 11). 
The carboxylic acid onium salt has a structure falling within the scope of the instant claims (two of the exemplified compound employ the anion below), and may be employed in 


    PNG
    media_image9.png
    145
    305
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    53
    81
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    83
    172
    media_image11.png
    Greyscale


The resin comprises units as set forth by the instant claim 6, and (c2) of the instant claim 7,and claim 19:

    PNG
    media_image12.png
    401
    305
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    237
    284
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    125
    191
    media_image14.png
    Greyscale

The acid generator has a structure falling within the scope of the instant formula (2) and (2A) of the instant claim 10:

    PNG
    media_image15.png
    352
    296
    media_image15.png
    Greyscale

The composition of the reference may further comprise a surfactant ([0114]; instant claim 12). 
The method of the reference includes the steps as instantly claimed by the instant claim 13:

    PNG
    media_image16.png
    114
    304
    media_image16.png
    Greyscale

The reference further teaches immersion lithography with water as the liquid between a protective film and the lens may be employed as the exposure ([00117]-[0119]; instant claims 17 and 18), and employs an alkaline developer (instant claim 14). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Taniguchi et al, choosing as the carboxylic acid onium salt, that as taught by the reference and described above, wherein the resultant material and method would also meet the limitations of the instant claims.
Claims 1-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagehashi et al (2017/0226252).
Sagehashi et al disclose a resist composition comprising a resin, acid generator, basic compound, solvent, surfactant, and a carboxylic acid onium salt as required by the instant claims 8, 9, 11, and 12. The resin comprises units having a structure as required by the instant formulae (a), (b) and (c1)-(c4) as claimed in the instant claims 6 and 7:




    PNG
    media_image17.png
    196
    296
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    456
    301
    media_image18.png
    Greyscale




    PNG
    media_image19.png
    333
    357
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    273
    347
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    346
    284
    media_image21.png
    Greyscale


The acid generator comprises compound meeting the structural limitations of the instant (2), (2A), and (3) of the instant claim 10:

    PNG
    media_image22.png
    438
    304
    media_image22.png
    Greyscale

The carboxylic acid onium salt has a structure of the instant (1), wherein a cation is a iodonium salt as claimed, and may have a structure as claimed wherein the instant Rf1 andRf2 are each –CF3:

    PNG
    media_image23.png
    199
    292
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    29
    89
    media_image24.png
    Greyscale

The method of the reference meets the limitations of the instant claim 13.

    PNG
    media_image25.png
    138
    298
    media_image25.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention o prepare the material and perform the method of Sagehashi et al, choosing as the carboxylic acid onium salt, that as taught by the reference and described above, wherein the resultant material and method would also meet the limitations of the instant claims.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant has argued that the references of record fail to fairly teach or suggest to one of ordinary skill in the art to prepare an iodonium salt and resist composition as instantly claimed.
With respect to the Fukushima et al reference, the compound cited is present in a comparative example, and while other quenchers are preferred and provide better effects, the reference broadly teaches that the compound itself is known in the art (instant claims 1-4), and that the compound is known in the resist art in compositions with polymers and in patterning methods as instantly claimed. The reference teaches that the quenchers may have either a sulfonium or iodonium cation, and while the examples all employ sulfonium, iodonium cations are clearly taught, and one of ordinary skill in the art would have been motivated to employ an iodonium cation with the –CO2 anion. Further, while the reference does not suggest substituting the compound with that of the inventive compounds as argued by applicant on page 12 of the response, the reference does teach that such resist compositions and methods are known in and exist in the art.

	With respect to the Taniguchi et al and the Sagehashi et al references, applicant has argued that the references fail to teach or suggest the claimed compound simply because the compound is not used in an experimental example, and cites a compound having a different structure not cite by the office as being a comparison to that as instantly claimed. The teachings of the references are not limited to the preferred examples, and a comparison of one example of a reference which does not employ a compound cited by the office as having a structure falling within the instant claims, to those instant inventive samples is not persuasive and does not overcome the reference, The office has presented teachings of the references which do fall within the scope of the instant claims, and the argument pointing to a different compound does not address those teachings of the prior art. Therefore, the rejections of record are maintained.
New claim 19 has been addressed and included in the rejections presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722